Case 3:20-cv-18404-BRM-ZNQ Document 25-5 Filed 06/15/21 Page 1 of 1 PageID: 301




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


 FREEDOM FUNDING GROUP, INC.

          Plaintiff/Counterclaim Defendant,
                                                  Case No. 3:20-cv-18404 (BRM)(ZNQ)
 vs.

 THE FREEDOM FUNDINGGROUP,
 L.L.C. et al.

          Defendants;

 GERALD A. FIRESTONE and
 LAWRENCE GORDON,

       Counterclaimants/Third-Party
 Plaintiffs

 v.

 NERSES KHACHATRYAN and OLGA
 GOROVITS,                                             CERTIFICATE OF SERVICE

          Third-Party Defendants.


       The within documents to which this certificate is attached were served by

 CM/ECF on all counsel of record on the below date.

                                                       LANCIANO & ASSOCIATES, LLC
                                                       Counsel for Defendants


                                                       By:
                                                          Larry E. Hardcastle, II, Esq.
 Dated: June 15, 2021




                                              1
